Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 34-42, drawn to a tissue diagnosis method for detecting a target substance from a tissue sample by using a patch which includes a mesh structural body forming micro-cavities and is configured to contain a substance in the micro-cavities.
Group II, claim(s) 43-50, drawn to a substance labeling patch comprising a labeling substance and a mesh structural body having a mesh structure forming micro-cavities in which the labeling substance is contained.
Group III, claim(s) 51-53, drawn to a tissue diagnosis device for detecting a target substance from a tissue sample by using a patch which includes a mesh structural body forming micro-cavities and is configured to contain a substance in the micro-cavities.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a patch that contains a labeling substance, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kennedy (US 20130213811, para. 0016, 0084). 
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature. Examiner notes that Group III is directed to a device that includes “a patch controller configured to support a patch” which includes a mesh structural body forming micro-cavities, there is no recitation of the patch being part of the claimed device, but rather the claimed device is configured to be used, i.e., structurally capable of being used, with the patch. Therefore, while Group I recites using a patch, Groups I and III do not share a technical feature such as the patch. In any case, a patch is disclosed by Kennedy (US 20130213811, para. 0016, 0084). 
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature. Examiner notes that Group III is directed to a device that includes “a patch controller configured to support a patch” which includes a mesh structural body forming micro-cavities, there is no recitation of the patch being part of the claimed device, but rather the claimed device is configured to be used, i.e., structurally capable of being used, with the patch. Therefore, while Group I recites using a patch, Groups II and III do not share a technical feature such as the patch. In any case, a patch is disclosed by Kennedy (US 20130213811, para. 0016, 0084). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/Primary Examiner, Art Unit 1641